Case 1:16-cv-01465-RMB-MJS Document 16 Filed 09/16/21 Page 1 of 3 PageID: 90



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE
                _______________
                                :
EDWARD REICHLE,                 :
                                :    Civ. No. 16-1465 (RMB/MJS)
                Plaintiff       :
                                :
          v.                    :          OPINION
                                :
COUNTY OF CAPE MAY, et al.,     :
                                :
                Defendants      :
                                :

BUMB, United States District Judge

I. INTRODUCTION

      This matter comes before the Court sua sponte upon Plaintiff’s

failure to timely respond to this Court’s Order to Show Cause why

this case should not be dismissed for failure to prosecute. (Order,

Dkt. No. 13.) Plaintiff has failed to respond to the Order to Show

Cause since November 18, 2020. Therefore, the Court will dismiss

this action without prejudice for the reasons discussed below.

II.   DISCUSSION

      Mr. Aggarwal, counsel for Plaintiffs in the related class

action, In Re Cape May County Correctional Center, 15-8745 (RMB/JS)

(D.N.J.), has been unable to reach Plaintiff Edward Reichle at his

last known address or phone number to advise him of the status of

this individual action, which has been reopened upon settlement of

the class action in Dearie v. County of Cape May et al., 15-8785
Case 1:16-cv-01465-RMB-MJS Document 16 Filed 09/16/21 Page 2 of 3 PageID: 91



(RMB/JS), and is no longer consolidated in In Re Cape May County

Correctional Center, 15-8745 (RMB/JS).

     “A district court has the authority to dismiss a suit sua

sponte for failure to prosecute by virtue of its inherent powers

and under Federal Rule of Civil Procedure 41(b).” Azubuko v. Bell

Nat. Org., 243 F. App'x 728, 729 (3d Cir. 2007) (citing Poulis v.

State   Farm    Fire     &    Cas.   Co.,   747    F.2d     863   (3d   Cir.   1984)).

Plaintiff’s     counsel       cannot     prosecute    this    action     without     the

ability to contact Plaintiff. Plaintiff has never apprised the

Court of his new address since this action was reopened upon

settlement of the related class action in November 2020. Plaintiff

was dilatory by failing to keep the Court apprised of his address

or contact information, and the defense is prejudiced by proceeding

on this individual claim almost two years after settlement of the

related class action. No alternative sanction but dismissal exists

when the plaintiff can not be located. The Court determines that

dismissal      without       prejudice    for     failure    to   prosecute     is   an

appropriate sanction. See Poulis, 747 F.2d 863 (discussing factors

to be considered before dismissal with prejudice for failure to

prosecute). Plaintiff may reopen this action if, within 30 days

from the date of this Order, he shows good cause for his failure

to prosecute. Otherwise, the case will remain closed.




                                            2
Case 1:16-cv-01465-RMB-MJS Document 16 Filed 09/16/21 Page 3 of 3 PageID: 92



III. CONCLUSION

     For the reasons discussed above, the Court will dismiss this

matter without prejudice for failure to prosecute.




Dated:   September 16, 2021



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     3
